—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered May 31, 1996, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The evidence was legally sufficient to prove defendant’s guilt of both counts of second-degree robbery and the verdict was not against the weight of the evidence. There was ample evidence that defendant and the codefendant shared a community of purpose, including defendant’s actions of blocking the complainant and picking up his property (People v Patton, 184 AD2d 483; People v Robinson, 127 AD2d 860).
The totality of the charge reveals that the court conveyed the proper standard with respect to defendant’s required mental state for accomplice liability, and we reject defendant’s argument that the charge imposed upon the People an additional, *54unmet burden of proof. Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.